IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

RONDA TATOM,

Plaintiff,

V. . Case No. 3:21-cv-147
UNITED CONSUMER FINANCIAL JUDGE WALTER H. RICE
SERVICES and TRANS UNION,

LLC,
Defendants.

 

DECISION AND ENTRY SUSTAINING PLAINTIFF'S MOTION TO
DISMISS DEFENDANT UNITED CONSUMER FINANCIAL SERVICES
(DOC. #7)

 

This matter is currently before the Court on Plaintiff’s Motion to Dismiss
Defendant United Consumer Financial Services as a party to this lawsuit. Doc. #7.
Plaintiff indicates that she has learned that this defendant has no liability as alleged
in the Complaint.

Pursuant to Fed. R. Civ. P. 21, governing misjoinder of parties, the Court
SUSTAINS Plaintiff's motion and DISMISSES WITH PREJUDICE all claims brought
against Defendant United Consumer Financial Services. All claims against

Defendant Trans Union, LLC, remain pending.
Date: June 1, 2021 by atie TF Vee.

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
